                                          LAW OFFICE OF
                                       DONALD J. WEISS
                                      363 7TH AVENUE, 4TH FLR.
                                    NEW YORK, NEW YORK 10001
                                           212-967-4440
                                    DJWLAW@MINDSPRING.COM                                   2/5/2020

                                                      February 5, 2020

Via ECF
Hon. Stewart D. Aaron
United States Magistrate Judge           The Telephone Conference scheduled for today, February 5, 2020
United Stated District Court             is adjourned sine die. SO ORDERED.
Southern District of New York            Dated: February 5, 2020
United States Courthouse
500 Pearl Street, Courtroom 11C
New York, New York 10007

     Re: Jazalee Sircus v. TJW Family Foods LLC and Bleecker Village LLC
         Case No. 18-cv-05287 – PAE- SDA

Honorable Magistrate Judge Aaron:

        I am the attorney for plaintiff in the referenced matter. I am pleased to advise the Court
that the matter has been settled in principle and the parties are engaged in preparation of the
settlement documents.

      It is therefore jointly requested by all parties that the conference scheduled for today at
2pm be adjourned sine die and that a 30 day order issue.

                                                      Respectfully submitted,

                                                       Donald J. Weiss
                                                      Donald J. Weiss
